Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 1 of 48 PageID #: 4710




        EXHIBIT A
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 2 of 48 PageID #: 4711




Karl N. Snow, PhD
United States of America v. Jean Boustani et al.
Case: 1:18-cr-00681-WFK



                                                                                         GOVERNMENT
                                                                                           EXHIBIT
                                                                                         GX-1611
                                                                                         18 CR 681 (WFK)




                                                                                                           1
     Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 3 of 48 PageID #: 4712


Overall structure of three deals

                                                        Investors
                                                        (Lenders)



                              $ + interest                                    $ for the projects


                                                      Investment bank                  (Fees)
                                                         (Arranger)




                                      Proindicus
                                     (Surveillance)
      Ministry of                                         Physical
      Finance of                                           assets
                                       EMATUM                            Privinvest
                                                                                           $
     Mozambique                      (Tuna fishing)                     (Contractor)
     (Guarantor)
                                        MAM
                                      (Shipyard)


                                     Borrowers

                                                                                                   2
   Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 4 of 48 PageID #: 4713




Key financial and contract terms




                                                                                      3
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 5 of 48 PageID #: 4714


Definitions

• Security: A security is, among other things, any note, stock, bond,
  debenture, evidence of indebtedness, investment contract or
  participation in any profit-sharing agreement
• Principal: The original sum of money investor has put into an
  investment
• Fixed-income security: A security that provides investors return
  in the form of fixed periodic payments and eventual return of
  principal at maturity
• Bond: Bond is a fixed-income security that provides the holder
  with borrower’s payment of interest (coupon) at fixed intervals
  (coupon frequency) until maturity and the principal (face value)
  at maturity


                                                                                         4
       Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 6 of 48 PageID #: 4715


Loan


                                                                  Lender



                                                      Principal              Principal + interest



                                                                  Borrower




• Loan contract: An agreement where a borrower borrows a certain
  amount of money (principal) from a lender for a certain amount of
  time (maturity) and pays back the principal and any applicable
  interest according to a payment plan (repayment date/interest
  date)

                                                                                                    5
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 7 of 48 PageID #: 4716


Loan with a guarantor


                                                                 Lender



                                                     Principal              Principal + interest


          Guarantor
                                                                 Borrower




• Default: The event that the borrower is unable to make principal or
  interest payment (unable to pay back the loan)
• Guarantee: In case the borrower is unable to meet its obligations,
  the guarantor will pay the lender

                                                                                                   6
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 8 of 48 PageID #: 4717


Syndicated loan

                                              Lender 1      Lender 2       ….   Lender N




                                                    Principal               Principal + interest




                                                                Arranger         (Fees)




                                                                Borrower


• Syndicated loan: A loan arranged by one or more banks on behalf of a
  group of lenders, referred to as a syndicate, who work together to
  provide funds for a single borrower
• Arranger: Facilitates administrative tasks like dispersing cash flows to
  lenders in exchange for fees
                                                                                                   7
     Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 9 of 48 PageID #: 4718


Syndicated loan with a guarantor

                                             Lender 1      Lender 2       ….   Lender N




                                                   Principal               Principal + interest




                                                               Arranger         (Fees)




        Guarantor                                              Borrower




                                                                                                  8
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 10 of 48 PageID #: 4719


Definitions

• Term facility: A line of credit (maximum borrowing limit) between
  borrower and lender with details such as:
  ─ Principal, interest, maturity, repayment schedule, etc.

  ─ Facility agent performs various administrative duties

• Utilisation request: A signed request from the borrower to draw
  up to the maximum borrowing limit as per the loan agreement
• Government guarantee: A guarantee signed by a government
  (guarantor) to pay obligations when borrowers are unable to pay




                                                                                          9
     Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 11 of 48 PageID #: 4720


Overall structure of three deals

                                                         Investors
                                                         (Lenders)



                               $ + interest                                    $ for the projects


                                                       Investment bank                  (Fees)
                                                          (Arranger)




                                       Proindicus
                                      (Surveillance)
       Ministry of                                         Physical
       Finance of                                          assets
                                        EMATUM                            Privinvest
                                                                                            $
      Mozambique                      (Tuna fishing)                     (Contractor)
      (Guarantor)
                                         MAM
                                       (Shipyard)


                                      Borrowers

                                                                                                    10
       Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 12 of 48 PageID #: 4721


Special purpose vehicle (SPV)

• SPV: A company created for a specific business purpose. The SPV is
  often an off-balance-sheet entity i.e., it is excluded from the parent
  company’s balance sheet.




                                                                                           11
               Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 13 of 48 PageID #: 4722


Ownership of the companies
             Deal                               Borrower                                          Ownership of the borrower1

                                                                                     “The Ministry of National Defence and the State
                                 PROINDICUS S.A., a company                          Security and Intelligence Service of
        Proindicus               incorporated under the laws of                      Mozambique are owners (in equal proportions)
                                 Mozambique                                          of 100% of the ownership interests in the
                                                                                     Borrower.”


                                                                                     “[] The Ministry of Finance and The Ministry of
                                 EMATUM - EMPRESA
                                                                                     Fisheries [] and The Social Service of the State
                                 MOZAMBICANA DE ATUM,
        EMATUM                                                                       Intelligence and Security Service [] are the
                                 S.A,, a company incorporated
                                                                                     ultimate owners of 100% of the ownership
                                 under the laws of Mozambique
                                                                                     interests in the Borrower.”


                                                                                     “The State Security and Intelligence Service of
                                                                                     Mozambique holds directly or indirectly 98% of
                                 MAM - MOZAMBIQUE ASSET
                                                                                     the ownership interests in the Borrower,
                                 MANAGEMENT, S.A., a
        MAM                                                                          EMATUM S.A. holds directly or indirectly 1% of
                                 company incorporated under
                                                                                     the ownership interests in the Borrower and
                                 the laws of Mozambique
                                                                                     ProIndicus S.A. holds directly or indirectly 1%
                                                                                     of the ownership interests in the Borrower.”




1. Clause 17.20, 17.20, 19.21 (Ownership of the Borrower) in term facility agreements for Proindicus, EMATUM, and MAM deals respectively (CS_DOJ_00000754,
CS_DOJ_00050174, DOJ_VTB-000022499)
                                                                                                                                                             12
               Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 14 of 48 PageID #: 4723


Use of proceeds
    Deal                                Project1                                               Purpose2                               Use of proceeds3

                                                                              “the financing of the activities
                                                                              described in paragraph (a) of                          “The Borrower
                      “(a) the construction by the                            the definition of Project []                           will apply the
                      Contractor of the Exclusive                             (including any fees, costs and                         proceeds of each
Proindicus
                      Economic Zone Monitoring                                expenses, stamp, registration or                       Loan in
                      and Protection System”                                  other Taxes incurred by any                            accordance with
                                                                              Obligor in connection with the                         Clause 3.1
                                                                              Finance Documents)”                                    (Purpose) and
                                                                                                                                     shall not use the
                                                                              “the financing of the Project                          proceeds of a
                                                                              and the general corporate                              Loan, or lend,
                      “the purchase of fishing                                purposes of the Borrower                               contribute or
                      infrastructure, comprising of 27                        (including any fees, costs and                         otherwise make
 EMATUM
                      vessels, an operations centre and                       expenses, stamp, registration or                       available such
                      related training.”                                      other Taxes incurred by any                            proceeds to any
                                                                              Obligor in connection with the                         person, for the
                                                                              Finance Documents).”                                   purpose of
                                                                                                                                     financing or
                      The supply of “(a) a fully                                                                                     facilitating any
                      constructed and operational                                                                                    activity that
                                                                              “(a) Advance payment for
                      shipyard capable of building and                                                                               would violate
                                                                              services to be provided by the
                      servicing vessels of the type                                                                                  Anti-Corruption
                                                                              Contractor in relation to the
    MAM               acquired by the Government of                                                                                  Laws, or in any
                                                                              Project under the Procurement
                      Mozambique; and (b) up to 18                                                                                   way which
                                                                              Contract; and (b) related costs
                      DV15 vessels as inventory to                                                                                   constitute a
                                                                              and expenses.”
                      support the development of the                                                                                 Corrupt Act.”
                      shipyard”
1. Clause 1.1 (Definitions) in term facility agreements for each deal (CS_DOJ_00000754, CS_DOJ_00050174, DOJ_VTB-000022499); 2. Clause 3.1 (Purpose) in term facility
agreements for each deal (CS_DOJ_00000754, CS_DOJ_00050174 , DOJ_VTB-000022499); 3. Clause 19.7, 19.7, 21.7 (Use of proceeds) in term facility agreements for
Proindicus, EMATUM, and MAM deals respectively (CS_DOJ_00000754, CS_DOJ_00050174, DOJ_VTB-000022499)
                                                                                                                                                                        13
              Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 15 of 48 PageID #: 4724


Anti-corruption provisions in all three agreements
                                        Corrupt Act1                                                              Compliance with laws2
 “”Corrupt Act” means, in connection with the Project, any act or                                     “The Borrower shall comply in all
 omission which would in the ordinary course of business be                                           respects:
 understood to be corrupt, wrongful, dishonest or criminal in nature,                                 (a) with all Anti-Corruption Laws and
 including:                                                                                               will not engage in any other
 (a) the offering of any payment, reward or other advantage to any                                        conduct that would constitute a
     person, including employees of the Borrower or any other person, in                                  Corrupt Act (including but not limited
     order to improperly influence the person concerned in the exercise of                                to making or accepting, or directing
     his or her duties;                                                                                   any other person to make or accept,
 (b) the offering or giving of any advantage to influence the action of a                                 any offer, payment, promise to pay, or
     person holding public office or exercising public functions or a                                     authorizing the payment or acceptance
     director, employee or representative of a public authority or public                                 of any money or any gift or anything of
     enterprise or a director or official of a public international organization                          value, directly or indirectly, to or for the
     in connection with the Project;                                                                      use or benefit of any official or
 (c) any act which improperly influences or is intended improperly to                                     employee of any government or any
     influence the procurement process or the implementation of the                                       political party or candidate for political
     Project, including collusion between tenderers;                                                      office if any part of such conduct would
 (d) any act(s) of a similar nature to those described in paragraphs (a) to                               violate or create liability for it or any
     (c) above which has been found or is likely to be found by a court in                                person under any applicable law
     any competent jurisdiction to constitute an offence under any                                        relating to bribery, kickbacks or similar
     applicable law; or                                                                                   corrupt practices); and
 (e) any other violation of any anti-bribery or anti-corruption Laws or                               (b) with all other laws to which it may be
     regulations including, without limitation, the U.S. Foreign Corrupt                                  subject, if failure so to comply would
     Practices Act, the UK Bribery Act, the Mozambican Anti-                                              materially impair its ability to perform
     Corruption legislation and any implementing legislation enacted                                      its obligations under the Finance
     pursuant to the OECD Convention Combating Bribery of Foreign                                         Documents to which it is a party.”
     Public Officials in International Business Transactions, in each
     case as amended from time to time and regardless of whether or not
     they are technically applicable to, or binding on the Borrower or any
     other relevant person (the "Anti-Corruption Laws").”

1. Clause 1.1 (Definitions) in term facility agreements for each deal (CS_DOJ_00000754, CS_DOJ_00050174, DOJ_VTB-000022499); 2. Clause 19.2, 19.2, 21.2 (Compliance with
laws) in term facility agreements for Proindicus, EMATUM, and MAM deals respectively (CS_DOJ_00000754, CS_DOJ_00050174, DOJ_VTB-000022499) ;

                                                                                                                                                                   14
                    Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 16 of 48 PageID #: 4725


    Utilisation request reiterates use of loan for specific
    purpose



                                                                     Utilisation request1

          “The proceeds of this Loan, after the deduction mentioned in paragraph 4 below should be
          applied in payment of the Contractor Portion to the account of the Contractor in
          accordance with paragraph 5 below.

          We shall apply the proceeds of this Loan in accordance with Clause 3.1 (Purpose)
          and Clause 19.2 (Compliance with laws).”




1. Utilisation Request (DOJ0000285538). All other utilisation requests have the same language.
                                                                                                        15
   Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 17 of 48 PageID #: 4726




1. Proindicus




                                                                                       16
               Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 18 of 48 PageID #: 4727


Proindicus deal


                                                                 Various lenders; e.g., Credit Suisse, VTB, Ice Canyon
                                                                             (arranged by Credit Suisse)




                                                  $622M + interest                                                                   $547.5M
                                                  (over 8 years)                                                                     for the Project1




                  Ministry of
                  Finance of                                             Proindicus                                          Privinvest
                 Mozambique                                              (Borrower)                                         (Contractor)
                 (Guarantor)




1. Proindicus Project: The construction by the Contractor of the Exclusive Economic Zone Monitoring and Protection System
                                                                                                                                                        17
                   Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 19 of 48 PageID #: 4728


    Breakdown of Proindicus borrowed amounts




                                                                                Amount borrowed
                                              Date of utilisation                                                     Lender
                                                                                (in USD millions)



                                                    21-Mar-131                             372                    Credit Suisse

                                                    25-Jun-132                             100                    Credit Suisse

                                                    12-Aug-133                              32                    Credit Suisse

                                                    15-Nov-134                             118                     VTB Capital

                                                        Total                              622




1. Utilisation Request (CS-DOJ-SEC – 00203870); 2. Utilisation Request (DOJ_VTB-000071311); 3. Utilisation Request (CS-DOJ-SEC – 00234415); 4. Utilisation Request (CS-
DOJ-SEC – 00198068);
                                                                                                                                                                          18
                 Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 20 of 48 PageID #: 4729


   Proindicus money flow through a US bank account
   ($504M)
                                                                                           Lender Credit Suisse
                                                                                       (arranged by Credit Suisse)




                                             Borrowed amount: $504M



                     Arrangement fee: $8.2M1
                                                                     Credit Suisse AG, London Branch (Facility Agent)
                      Contractor Fee: $48.8M2
                                                                     Facility Agent Bank: Bank of New York Mellon
                     -----------------------------------
                                                                  Bank Address: 1 Wall Street, New York, NY 10015, US3
                                        Total: $57M




                                           Contractor amount: $447M4



                                                                                                  Privinvest
                                                                                               First Gulf Bank



1. Combining information from fee letters (DOJ0000285538 and DOJ0000286072); 2. Combining information from contractor fee letters (DOJ0000285548, DOJ0000398437
and DOJ000005459); 3. Term Facility Agreement (CS_DOJ_00000001), Amended Term Facility Agreement (CS_DOJ_00000315) and Second Amended Term Facility
Agreement (CS_DOJ_00000754); 4. Combining information from swift messages (DOJ0000320947, DOJ0000387315, DOJ0000387323)
                                                                                                                                                                  19
              Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 21 of 48 PageID #: 4730


Proindicus money flow through US bank accounts
($118M)
                                                                                          Lender VTB
                                                                                   (arranged by Credit Suisse)


                        Borrowed amount: $118M

                                                                                       Bank
                                                                     Deutsche Bank Trust Company Americas
                                                               Bank Address: 60 Wall Street, New York, NY 10005, US1
                   Arrangement fee: $1.9M
                    Contractor Fee: $15.6M
                  -----------------------------------
                                 Total: $17.5M2
                                                                  Credit Suisse AG, London Branch (Facility Agent)
                                                                  Facility Agent Bank: Bank of New York Mellon
                                                               Bank Address: 1 Wall Street, New York, NY 10015, US3


                    Contractor amount: $100.5M4


                                                                                              Privinvest
                                                                                           First Gulf Bank



1. Swift message (DOJ0000508769); 2. Contractor fee letter (DOJ0000086816 ); 3.Term Facility Agreement (CS_DOJ_00000001), Amended Term Facility Agreement
(CS_DOJ_00000315) and Second Amended Term Facility Agreement (CS_DOJ_00000754); 4. Swift message (DOJ0000508769)
                                                                                                                                                            20
                                       Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 22 of 48 PageID #: 4731


                   Timeline - Proindicus
                                                                                   Proindicus:
                                       Proindicus:                                 upsize $900M;
                 Proindicus:           upsize $250M;                               Payment pushed
                 $372M                 total $622M                                 off by two years
 Agreement




                                                                                         Dec -14
                   Feb -13




                                        Jun -13




                  2013                                                                2014
                                                                       Nov -13
                                                            Aug -13
                             Mar -13
Money transfer




                                                  Jun -13




                   CS to                CS to      CS to              VTB to
                   Privinvest           Privinvest Privinvest         Privinvest
                   $327.9M              $90.2M     $28.9M             $100.5M




                  1. See End note 1
                                                                                                                           21
             Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 23 of 48 PageID #: 4732


Proindicus loan terms


                                                       First1                      Amended2                   Second Amended3



               Loan agreement                         Feb-13                          Jun-13                          Dec-14

               Maximum
                                                       $372M                          $622M                           $900M
               borrowing limit

               Principal                               $372M                          $622M                           $622M

               Maturity                               6 years                         6 years                         8 years

               Interest period                         annual                         annual                          annual



    • Loan repayment installment amount change delayed full repayment by another two years in the
      second amended loan agreement




1. Term Facility Agreement (CS_DOJ_00000001), Amended Term Facility Agreement (CS_DOJ_00000315) and Second Amended Term Facility Agreement
(CS_DOJ_00000754);
                                                                                                                                             22
  Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 24 of 48 PageID #: 4733




2. EMATUM




                                                                                      23
      Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 25 of 48 PageID #: 4734


Definitions

• Loan participation note: LPN is a fixed-income security that
  provides the holder with a pro-rata interest in the borrower’s
  payment of interest and principal of an underlying loan
  ─ Issuer: The borrower who issues the notes

  ─ Lead manager: The bank who facilitates the issuance and sale of the
    notes
  ─ Pro-rata: When many holders fund the loan by buying LPNs, each get
    interest and principal in the proportion they contributed to the loan
  ─ Amortization: The borrower pays off the principal over time, not just at
    maturity




                                                                                          24
   Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 26 of 48 PageID #: 4735


LPNs



                            Investor 1         Investor 2     ….      Investor N



                                         $
            LPN: Pro-rated
         principal and interest

                                              Lead Manager         (Fees)



                                         Principal        Principal + interest



                                                     Issuer




                                                                                       25
                  Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 27 of 48 PageID #: 4736


  EMATUM deal ($500M LPN)

                                                                       Various investors
                                                         ($500M LPN managed by Credit Suisse and BNPP)


                                                                            $       LPN                      LPN
                                                                                                   $
                                                          LPN                                                                $

                                                                                 EMATUM Finance
                                                                                    2020 BV
                                                                                    (Issuer)

                                                              Rights of lender                            Proceeds of issuance


                                                                                      Credit Suisse
                                                                                    (Original Lender)




                                             $500M + interest                                                                $450.3M for the Project1

                                                                 EMATUM SA                                  Privinvest
                                                                  (Borrower)                               (Contractor)




1. EMATUM Project: Purchase of fishing infrastructure, comprising of 27 vessels, an operations centre and related training
                                                                                                                                                        26
                  Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 28 of 48 PageID #: 4737


  EMATUM deal ($350M LPN)

                                                                                Various investors
                                                                          ($350M LPN managed by VTB)


                                                                            $       LPN                      LPN
                                                                                                   $
                                                          LPN                                                                $

                                                                                 EMATUM Finance
                                                                                    2020 BV
                                                                                    (Issuer)

                                                                                                        Proceeds of issuance


                                                                            EMATUM Finance 2020 BV
                                                                                  (Lender)




                                             $350M + interest                                                                $312.9M for the Project1

                                                                 EMATUM SA                                  Privinvest
                                                                  (Borrower)                               (Contractor)




1. EMATUM Project: Purchase of fishing infrastructure, comprising of 27 vessels, an operations centre and related training
                                                                                                                                                        27
                    Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 29 of 48 PageID #: 4738


     EMATUM money flow through a US bank account
     ($500M loan)
                                                                                Credit Suisse
                                                                                  (Lender)
                                                                                   $500M



                                        Borrowed amount: $500M



 Arrangement Fee: $8M
     Contractor Fee: $45M                           Credit Suisse AG, London Branch (Facility Agent)
Contractor Rebate: $3.3M                            Facility Agent Bank: Bank of New York Mellon
-------------------------------------            Bank Address: 1 Wall Street, New York, NY 10015, US1
                 Total: $49.7M2


                                        Contractor amount: $450.3M3



                                                                                Privinvest4
                                                                              First Gulf Bank



 1. Term Facility Agreement (CS_DOJ_00050174); 2. Total fee is obtained from utilisation request (DOJ0000125900) and fee summary (DOJ0000058353); 3. Contractor amount is
 obtained from swift message (DOJ0000414080) and including contractor rebate from DOJ0000058353; 4. Specifically subsidiary Abu Dhabi Mar LLC

                                                                                                                                                                            28
                Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 30 of 48 PageID #: 4739


  EMATUM money flow through US bank accounts
  ($350M LPN)
                                                                   Various investors
                                                             ($350M LPN managed by VTB)


Borrowed amount: $350M
      Fee to VTB: $37.1M1

                                           Citibank NA, London Branch (Principal Paying Agent)
                                                          Bank: CITIBANK N.A.
                                         Bank Address: 111 Wall Street, New York, NY 10043, US2




                                              Credit Suisse AG, London Branch (Facility Agent)
                                              Facility Agent Bank: Bank of New York Mellon
                                           Bank Address: 1 Wall Street, New York, NY 10015, US3


Contractor amount: $312.9M4

                                                                         Privinvest5
                                                                       First Gulf Bank



  1. Subscription agreement (CS_DOJ_00002177); 2. DOJ0000430499; 3. Term Facility Agreement (CS_DOJ_00050174); 4. DOJ0000003470; 5. Specifically subsidiary Abu
  Dhabi Mar LLC
                                                                                                                                                                  29
               Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 31 of 48 PageID #: 4740


Initial purchases of EMATUM LPNs by select US
investors1
                                                                                            Initial holding
                         Investor                           Location                                                                Amount
                                                                                                  date
                 Ice Canyon2                         Los Angeles, CA                            5-Sep-13                             $11.0M

                 Stone Harbor3                       New York, NY                              24-Sep-13                             $32.0M

                 Alliance Bernstein4                 New York, NY                              27-Sep-13                             $32.6M

                 Lazard5                             New York, NY                              27-Sep-13                             $17.0M

                 Goldman Sachs6                      New York, NY                              30-Sep-13                             $20.7M

                 Prudential7                         Newark, NJ                                 3-Oct-13                              $8.0M

                 Thrivent8                           Minneapolis, MN                           16-Oct-13                              $0.2M

                 Greylock9                           New York, NY                              17-Oct-13                              $2.0M

                 NWI10                               New York, NY                              17-Oct-13                              $2.0M

                 First Trust11                       Wheaton, IL                               23-Oct-13                              $3.3M

                 Fidelity12                          Boston, MA                                25-Nov-13                              $5.5M

                 Morgan Stanley13                    New York, NY                               4-Mar-14                              $6.6M

                 VanEck14                            New York, NY                               5-May-15                              $1.0M

                 Total                                                                                                              $141.9M

1. When trading data is unavailable, the amount reflects holdings as of that date, for example, Goldman Sachs, First Trust; 6. DOJ000396661; 7. DOJ0002073904; 10.
DOJ0002314771; 11. DOJ0002073905; 12. DOJ0002785998

                                                                                                                                                                     30
             Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 32 of 48 PageID #: 4741


EMATUM deal structure after exchange on April 6, 2016


                                                            Various investors
                                               (Issuance managed by Credit Suisse and VTB)



          New notes (Eurobond): $726.5M + interest1                                 Existing LPNs: $697M + interest2




                                                                     Republic of
                                                                     Mozambique
                                                                       (Issuer)




• Bond: Bond is a fixed-income security that provides the holder with borrower’s payment of
  interest (coupon) at fixed intervals (coupon frequency) until maturity and the principal (face
  value) at maturity

• Eurobond: A “Eurobond” is an international bond sold in a currency other than the currency of
  the borrower. In this case the Eurobond was issued in US dollars

1. Exchange announcement (CS_DOJ_00002561); 2. Exchange announcement (CS_DOJ_00002561)
                                                                                                                       31
              Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 33 of 48 PageID #: 4742


EMATUM LPN and Eurobond terms

                                                          Before exchange                      After exchange
                                                               (LPN)1                           (Eurobond)2

                    Issuance                                     Sep-13                               Apr-16
                    Maximum
                                                                 $850M                               $726.5M
                    borrowing limit
                    Principal                                    $850M                               $726.5M
                    Maturity                               7 years (Sep-20)                  ~ 7 years (Jan-23)3
                    Interest period                             6 months                            6 months




    • Loan repayment installment pushed off by more than two years with new issuance of
      Eurobonds

    • LPNs were supposed to pay principal over time while Eurobonds would pay principal only at
      maturity




1. Term Facility Agreement (CS_DOJ_00050174); 2. Eurobond Prospectus (CS_D0J_00002663); 3. The maturity is approximately 7 years from the issuance date of the
Eurobonds on April 2016

                                                                                                                                                                 32
                                 Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 34 of 48 PageID #: 4743

                  Timeline1 – EMATUM
                                                                                                                     EMATUM:
                                                                                                       EMATUM:       $726.5M
                                                                                                       $697M LPN     Eurobond issued;
                                                EMATUM:                                                exchange      Payment pushed
                                                $850M                                                  announced     off by two years
 Agreement




                                                                                                          Mar - 16
                                                   Aug - 13




                                                                                                                         Apr - 16
                                            2013                                                          2016
                                                              Sep -13
Money transfer




                                                                         Oct -13




                                                    CS to               VTB
                                                    Privinvest          $350M
                                                    $446.9M;            LPNs;
                                                    CS+BNPP             $312.9 to
                                                    $500M               Privinvest
                                                    LPNs



                 1. See End note 1
                                                                                                                                    33
                                       Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 35 of 48 PageID #: 4744

                   Timeline1 – Proindicus and EMATUM
                                                                                                                                                 EMATUM:
                                                                                                                  Proindicus:      EMATUM:       $726.5M
                                       Proindicus:                                                                upsize $900M;    $697M LPN     Eurobond issued;
                 Proindicus:           upsize $250M;                  EMATUM:                                     Payment pushed   exchange      Payment pushed
                 $372M                 total $622M                    $850M                                       off by 2 years   announced     off by two years
 Agreement




                                                                                                                                      Mar - 16
                                                                       Aug - 13




                                                                                                                        Dec -14




                                                                                                                                                     Apr - 16
                   Feb -13




                                        Jun -13




                  2013                                                                                           2014                2016

                                                                                                       Nov -13
                                                            Aug -13
                             Mar -13




                                                                                  Sep -13
Money transfer




                                                                                             Oct -13
                                                  Jun -13




                   CS to                CS to      CS to                CS to               VTB      VTB to
                   Privinvest           Privinvest Privinvest           Privinvest          $350M Privinvest
                   $327.9M              $90.2M     $28.9M               $446.9M;            LPNs; $100.5M
                                                                        CS+BNPP             $312.9 to
                                                                        $500M               Privinvest
                                                                        LPNs



                  1. See End note 1
                                                                                                                                                                34
   Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 36 of 48 PageID #: 4745




3. MAM




                                                                                       35
                Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 37 of 48 PageID #: 4746


 MAM deal


                                                                                          Lender VTB
                                                                                 (arranged by VTB and Palomar)




                                                                                                                                        $500M
                                                   $535M + interest
                                                                                                                                        for the Project1
                                                   (5 years)




                   Ministry of
                   Finance of                                               MAM                                            Privinvest
                  Mozambique                                              (Borrower)                                      (Contractor)
                  (Guarantor)




1. MAM Project: The supply of a fully constructed and operational shipyard capable of building and servicing vessels of the type acquired by the Government of Mozambique and
up to 18 DV15 vessels as inventory to support the development of the shipyard
                                                                                                                                                                            36
                  Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 38 of 48 PageID #: 4747


   Breakdown of MAM borrowed amounts




                                                                                 Amount borrowed
                                                   Date of utilisation
                                                                                 (in USD millions)



                                                        23-May-141                     435

                                                        11-Jun-142                     100

                                                            Total                      535




1. Increase notice (DOJ_VTB-000001845); 2. Increase notice (DOJ_VTB-000001538)
                                                                                                      37
                Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 39 of 48 PageID #: 4748


  MAM money flow through US bank account

                                                                    Lender VTB
                                                           (arranged by VTB and Palomar)



                             Borrowed amount: $535M


                                             VTB Capital PLC, London Branch (Facility Agent)
              Fee:   $35M1          Facility Agent Bank: Deutsche Bank Trust Company Americas
                                       Bank Address: 60 Wall Street, New York, NY 10005, US2




                                             Bank through which money passes during transfer
                                                        Bank of New York Mellon
                                          Bank Address: 1 Wall Street, New York, NY 10015, US3


                             Contractor amount: $500M4


                                                                         Privinvest
                                                                      First Gulf Bank

1. Calculated based on increase notices (DOJ_VTB-000001538 and DOJ_VTB-000001845) and swift messages (DOJ_VTB_000078399 and DOJ_VTB_000078403); 2. Term
Facility Agreement, DOJ_VTB-000022499; 3. Swift messages (DOJ_VTB_000078399 and DOJ_VTB_000078403); 4. Calculated based on increase notices (DOJ_VTB-
000001538 and DOJ_VTB-000001845) and swift messages (DOJ_VTB_000078399 and DOJ_VTB_000078403)
                                                                                                                                                          38
              Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 40 of 48 PageID #: 4749


MAM loan terms1




                                      Date of
                                                          May-14
                                      utilisation
                                      Maximum
                                                          $540M
                                      borrowing limit
                                      Principal           $535M
                                      Maturity            5 years
                                      Interest period     annual




1. Term Facility Agreement (DOJ_VTB-000022499)
                                                                                                  39
                                 Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 41 of 48 PageID #: 4750

                  Timeline1 – MAM

                                                                     MAM:
                                                                     $540M
 Agreement




                                                                       May -14
                                                                      2014




                                                                                               June - 14
                                                                                    May - 14
Money transfer




                                                                                 VTB to     VTB to
                                                                                 Privinvest Privinvest
                                                                                 $406.5M $93.5M




                 1. See End note 1
                                                                                                                     40
                                       Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 42 of 48 PageID #: 4751

                   Timeline1 – Proindicus, EMATUM, and MAM
                                                                                                                                                                                    EMATUM:
                                                                                                                                                   Proindicus:        EMATUM:       $726.5M
                                       Proindicus:                                                                                                 upsize $900M;      $697M LPN     Eurobond issued;
                 Proindicus:           upsize $250M;                  EMATUM:                                    MAM:                              Payment pushed     exchange      Payment pushed
                 $372M                 total $622M                    $850M                                      $540M                             off by two years   announced     off by two years
 Agreement




                                                                                                                                                                         Mar - 16
                                                                       Aug - 13




                                                                                                                  May -14




                                                                                                                                                         Dec -14




                                                                                                                                                                                        Apr - 16
                   Feb -13




                                        Jun -13




                  2013                                                                                           2014                                                   2016




                                                                                                                                       June - 14
                                                                                                                            May - 14
                                                                                                       Nov -13
                                                            Aug -13
                             Mar -13




                                                                                  Sep -13
Money transfer




                                                                                             Oct -13
                                                  Jun -13




                   CS to                CS to      CS to                CS to               VTB      VTB to  VTB to     VTB to
                   Privinvest           Privinvest Privinvest           Privinvest          $350M Privinvest Privinvest Privinvest
                   $327.9M              $90.2M     $28.9M               $446.9M;            LPNs; $100.5M $406.5M $93.5M
                                                                        CS+BNPP             $312.9 to
                                                                        $500M               Privinvest
                                                                        LPNs



                  1. See End note 1
                                                                                                                                                                                                   41
              Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 43 of 48 PageID #: 4752


Summary of all deals
                                                                      EMATUM                           EMATUM
        Agents                     Proindicus1                                                                                              MAM
                                                                       (LPN)                          (Eurobond)
                                                                                                                                    VTB Capital and
  Arranger                        Credit Suisse                     Credit Suisse                             -
                                                                                                                                       Palomar
  Facility agent              Bank of New York                  Bank of New York
                                                                                                              -                  Deutsche Bank, NY
  bank                            Mellon, NY                       Mellon, NY
                            Credit Suisse and VTB
  Lender                                                            Credit Suisse                             -                        VTB Capital
                                    Capital
                                                               Credit Suisse + BNP
                                                                                                  Credit Suisse +
                                                               Paribas ($500 LPN);
  Lead Manager                                                                                   VTB Capital ($727
                                                                VTB Capital ($350
                                                                                                   Eurobonds)
                                                                       LPN)
  Start date                           Mar-13                         Sep-13                             Apr-16                           May-14
  Maximum
                                        900M                             850M                            726.5M                            540M
  borrowing limit
  Principal                             622M                             850M                            726.5M                            535M
                                                                                                                          2
  Maturity                      8 years (Mar-21)                 7 years (Sep-20)                ~ 7 years (Jan-23)                5 years (May-19)
  Interest period                      annual                         6 months                          6 months                          annual




• Total amount borrowed: $2.0 billion

• Total amount paid to Privinvest: $1.8 billion

 1. Second Amended Term Facility Agreement (CS_DOJ_00000754); 2. The maturity is approximately 7 years from the issuance date of the Eurobonds on April 2016
                                                                                                                                                               42
                  Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 44 of 48 PageID #: 4753


 Missed loan payments


                                                                                                                                                        Estimated
                                                                                                                              Missed
                                  Loan start            Payment due                                                                                 cumulative missed
            Deal                                                                       Type of payment                       payment
                                    date                   date                                                                                     principal payments
                                                                                                                             amount1
                                                                                                                                                      up to Oct 20192


                                                                                 Second installment of
    Proindicus                      Mar-13                   Mar-17                                                          $149.4M                        $358.3M
                                                                                 principal + interest3

    EMATUM                                                                       First installment of
                                   Sep-134                   Jan-17                                                           $59.8M                        $250.5M
    Eurobond                                                                     interest5

                                                                                 First installment of
    MAM                            May-14                   May-16                                                           $175.5M                        $535.0M
                                                                                 principal + interest6

                                                                                 Second installment of
    MAM                            May-14                   May-17                                                           $185.8M                        $535.0M
                                                                                 principal + interest7




1. Includes principal, interest and overdue interest on past unpaid amount as reflected in reservation of rights letters; 2. The cumulative sum is principal only until Oct 2019 for
Proindicus and MAM and interest only until Oct 2019 for EMATUM Eurobonds; 3. Reservation of rights letter (DOJ_VTB-000237038); 4. EMATUM LPNs were issued in Sep-
13. EMATUM LPNs of $697M were exchanged to Eurobonds in Apr-16 which implies first and second loan installments of the LPNs were paid out; 5. 03_2017-01-
16_Mozambique Communique on Bond Interest Payment.pdf; 6. Reservation of rights letter (DOJ_VTB-000076914); 7. Reservation of rights letter (DOJ_VTB-000237010)
                                                                                                                                                                                       43
                                         Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 45 of 48 PageID #: 4754


                     Timeline1 – Proindicus, EMATUM,    and MAM
                                                   Proindicus: EMATUM:
                                                                       EMATUM:
                                                                                                                                                                  $726.5M
                                         Proindicus:                                                                                     upsize $900M; $697M LPN Eurobond issued;
                  Proindicus:            upsize $250M;                  EMATUM:                                    MAM:                  Payment pushed exchange Payment pushed
                  $372M                  total $622M                    $850M                                      $540M                 off by 2 years announced off by 2 years
 Agreement




                                                                                                                                                                   Mar - 16
                                                                         Aug - 13




                                                                                                                    May -14




                                                                                                                                                      Dec -14




                                                                                                                                                                              Apr - 16
                     Feb -13




                                          Jun -13




                    2013                                                                                           2014                                         2016                                2017




                                                                                                                                                                                         May - 16
                                                                                                                                          June - 14




                                                                                                                                                                                                     Jan - 17
                                                                                                                              May - 14




                                                                                                                                                                                                                Mar -17
                                                                                                         Nov -13
                                                              Aug -13
                               Mar -13




                                                                                    Sep -13
Money transfer




                                                                                               Oct -13
                                                    Jun -13




                     CS to                CS to      CS to                CS to               VTB      VTB to  VTB to     VTB to                                              MAM     EMATUM Proindicus
                     Privinvest           Privinvest Privinvest           Privinvest          $350M Privinvest Privinvest Privinvest                                          default default default
                     $327.9M              $90.2M     $28.9M               $446.9M;            LPNs; $100.5M $406.5M $93.5M
                                                                          CS+BNPP             $312.9 to
                                                                          $500M               Privinvest                                                                                            Defaults
                                                                          LPNs

                                                                               Total amount raised: $2.0 Billion
                                                                        Total amount to Privinvest2: $1.8 Billion
                 1.See End note 1; 2. Including contractor rebate of $3.3M reimbursed by CS to Privinvest
                                                                                                                                                                                                                          44
     Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 46 of 48 PageID #: 4755


List of select US investors
                       Investor            Location                Investment

            Alliance Bernstein       New York, NY             EMATUM

            Fidelity                 Boston, MA               EMATUM

            First Trust              Wheaton, IL              EMATUM

            Goldman Sachs            New York, NY             EMATUM

            Greylock                 Menlo Park, CA           EMATUM

            Ice Canyon               Los Angeles, CA          Proindicus, EMATUM

            Lazard                   New York, NY             EMATUM

            Morgan Stanley           New York, NY             EMATUM

            NWI                      New York, NY             EMATUM

            Prudential               Newark, NJ               EMATUM

            Stone Harbor             New York, NY             EMATUM

            Thrivent                 Minneapolis, MN          EMATUM

            VanEck                   New York, NY             EMATUM




                                                                                         45
     Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 47 of 48 PageID #: 4756




Karl N. Snow, PhD
United States of America v. Jean Boustani et al.
Case: 1:18-cr-00681-WFK




                                                                                         46
          Case 1:18-cr-00681-WFK Document 164-1 Filed 09/13/19 Page 48 of 48 PageID #: 4757


End note 1
• Proindicus
   ─ Term Facility Agreement (CS_DOJ_00000001)
   ─ Amended Term Facility Agreement (CS_DOJ_00000315)
   ─ Second Amended Term Facility Agreement (CS_DOJ_00000754)
   ─ Swift messages (DOJ0000320947, DOJ0000387323, DOJ0000387315, and DOJ0000508769)
   ─ Contractor fee letter (DOJ0000086816)
   ─ Reservation of rights letters (DOJ_VTB-000181174 and DOJ_VTB-000237038)
• EMATUM
   ─ Term Facility Agreement (CS_DOJ_00050174)
   ─ Subscription agreement for $500M LPN (CS_DOJ_00001557)
   ─ Swift message (DOJ0000414080)
   ─ Contractor rebate (DOJ0000058353)
   ─ Subscription agreement for $350M LPN (CS_DOJ_00002177)
   ─ Swift message (DOJ0000003470)
   ─ Exchange announcement (CS_DOJ_00002561)
   ─ Eurobond Prospectus (CS_D0J_00002663)
   ─ Ministry of Finance communique (03_2017-01-16_Mozambique Communique on Bond Interest Payment.pdf)
• MAM
   ─ Term Facility Agreement (DOJ_VTB-000022499)
   ─ Increase notices (DOJ_VTB-000001845 and DOJ_VTB-000001538)
   ─ Swift messages (DOJ_VTB_000078399 and DOJ_VTB_000078403)
   ─ Reservation of rights letters (DOJ_VTB-000076914 and DOJ_VTB-000237010)


                                                                                                         47
